     Case 2:18-cv-08787-FMO-E Document 12 Filed 12/19/18 Page 1 of 3 Page ID #:28




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard Street, Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (877) 206-4741
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiffs
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually          ) Case No. 2:18-cv-08787-FMO-E
11
     and on behalf of all others similarly  )
12   situated,                              )
13                                          ) NOTICE OF SETTLEMENT
     Plaintiff,                             )
14                                          )
15          vs.                             )
                                            )
16
     ABC GLOBAL SYSTEMS, INC., and )
17   DOES 1 through 10, inclusive, and each )
18   of them,                               )
                                            )
19   Defendant.
20
            NOW COMES THE PLAINTIFF by and through her attorney to respectfully
21
     notify this Honorable Court that this case has settled on an individual basis.
22
23          In making a determination to resolve this matter, Plaintiff and her counsel of
24   record entered into early settlement discussions in an attempt to resolve this matter.
25   Defendant informed Plaintiff and his counsel that it may not be able to properly
26
     litigate a class action to the fullest extent due to its financial instability and various
27
     tax liens.   Defendant shared information with Plaintiff and her counsel to
28
     demonstrate, with complete transparency, that it would not be able to sufficiently


                                     NOTICE OF SETTLEMENT
                                               -1-
     Case 2:18-cv-08787-FMO-E Document 12 Filed 12/19/18 Page 2 of 3 Page ID #:29




 1   fund the class. Moreover, Defendant would be willing to agree to undertake
 2   reasonable efforts in limiting their business with lead generators, so as to better
 3   comply with the provisions of the Telephone Consumer Protection Act. Based on
 4   this information, Plaintiff’s counsel determined that it would be fruitless to press
 5   forward with a litigation where Defendant would most likely not be able to properly
 6
     fund the class. Thus, Plaintiff and Defendant settled this matter on an individual
 7
     basis, not a class action.
 8
 9         Plaintiff requests that this Honorable Court vacate all pending hearing dates
10   and allow sixty (60) days with which to file dispositive documentation. A Joint
11   Stipulation of Dismissal will be forthcoming. This Court shall retain jurisdiction
12   over this matter until fully resolved.
13
14
15                       Respectfully submitted this 19th Day of December, 2018.
                                         By: s/Adrian R. Bacon
16                                          ADRIAN R. BACON
17                                          Law Offices of Todd M. Friedman, P.C.
                                            Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                                    NOTICE OF SETTLEMENT
                                              -2-
     Case 2:18-cv-08787-FMO-E Document 12 Filed 12/19/18 Page 3 of 3 Page ID #:30




 1   Filed electronically on this 19th Day of December, 2018, with:

 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to:
 4
 5   Honorable Fernando M. Olguin
 6
     United States District Court
     Central District of California
 7
 8   Notification sent via mail to:
 9   Nathan Mumford
10   350 Fifth Ave
     New York, NY 10118
11
12
13   This 19th Day of December, 2018.
14   s/Adrian R. Bacon
15   Adrian R. Bacon
16
17
18
19
20
21
22
23
24
25
26
27
28



                                      NOTICE OF SETTLEMENT
                                                -3-
